Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
     Request for Continued Examination
A request for continued examination(RCE)  under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.  Claims 1-7, 9, 12 and 21-23 are pending in this application and examined herein.

   Terminal Disclaimer
The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,573,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  This obviates any potential conflict between the present claims and those of the ‘192 patent.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 7, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 58-100602 (and its translation of record) in view of Miler et al. (U.S. Patent 5,855,642).
JP ‘602 discloses mixing a metallic powder of <100 mesh size with a nonmetallic powder of <250 mesh size (i.e. the metallic powder has a larger diameter than the ceramic powder, as a higher mesh size = smaller powder), molding and sintering the mixture into the form of a rotary electrode (a “consumable solid body”), and rotating the electrode while generating an arc so that the electrode is melted and scattered and a metal powder dispersed uniformly with nonmetal is produced (equivalent to the claimed “rotating the consumable solid body at a rate of speed sufficient to cast-off a uniformly dispersed powder mixture”).  Lines 76-80 of the translation of JP ‘602 disclose an embodiment with a ratio of metal to non-oxide ceramic of 100:5, which is i) just slightly less than the 5% ceramic recited in line 6 of claim 1 and ii) within the proviso that the amount of ceramic is <10% as recited in claim 1 as amended.  With respect to instant claim 2, the statement in the prior art of “metals dispersed uniformly with nonmetals” is taken to be equivalent to the claimed “substantially all” of the ceramic particles are embedded within metal particles. The ceramic in JP ‘602 may be an oxide, carbide, or nitride, in accord with instant claim 1 and claim 7 as amended (see lines 61-62 of the translation of JP ‘602), and the metal may be a nickel alloy (see lines 76-77 of the 
JP ‘602 does not disclose practicing the prior art process using a superalloy as the metal as required by the instant claims, does not disclose some of the numerical limitations as set forth in instant claims 1, 4, 5 and 11, and does not disclose utilizing a plasma rotating electrode as in instant claim 3 or heating using a laser or plasma torch as recited in instant claim 12. However,
a) Miller indicates that it was known in the art, at the time of the invention, to form a consumable rotating electrode from nickel based super alloys (see Miller column 2, line 61), and JP ‘602 does not limit practice of the prior art method to any particular metal (note that claim 1 and lines 1 and 63 of the translation of JP ‘602 refer to “metal” generically). Thus, based on the disclosure of Miller, to substitute a superalloy as claimed for the metal used in JP ‘602 would have been considered to be an obvious variant of the JP ‘602 process.
b) With regard to the numerical limitations, the mere recitation of numerical parameters in an otherwise known process will not generally result in patentability of a claim directed to that process, absent evidence of criticality of the numerical parameters. Nothing in the present file would indicate that the numerical limitations as claimed are critical. Further, as indicated above, lines 79-80 of the translation discloses an embodiment approximating the range of instant claim 1.
c) Miller column 4, lines 32-35 indicates it to be conventional in the art to heat a rotating consumable electrode using plasma guns or laser energy. The rate at which the 
Thus, the combined disclosures of JP 58-100602 and Miller et al. would have taught a method as presently claimed to one of ordinary skill in the art.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 58-100602 in view of Miller et al., as above, and further in view of EP 1548134.
Neither JP ‘602 nor Miller disclose a process employing alloy particles at least 100 times the size of ceramic particles as recited in claim 6, and do not disclose producing the specific components as recited in claim 9. EP ‘134 is directed to forming components from a material comprising a matrix of a nickel-based alloy and a plurality of non-metallic particles, i.e. is in a similar field of endeavor as JP ‘602. Paragraph [0015] of EP ‘134 indicates that it was known in the art, at the time of the invention, to employ materials such as carbides, oxides or nitrides as the non-metallic material in mixture with a Ni-base superalloy. Further, EP ‘134 paragraph [0029] denotes a specific embodiment that utilizes 44 micron Ni-based alloy powder mixed with 50-100 nm oxide powders, a difference well in excess of 100 times. Therefore, to utilize particles of relative sizes as claimed in the JP ‘602 process would have been considered to be at best an obvious variant of that process by one of ordinary skill in the art. Then, paragraph [0021] of EP ‘134 discloses making rotating components from such a material.
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over JP 58-100602 in view of Miller et al., as above, and further in view of Maderud et al. (WO 2013/057136).
Neither JP ‘602 nor Miller, discussed supra, disclose mixing particles via resonant resonant acoustic mixing as required by new claim 23.  Maderud indicates it was known in the art, at the time of filing of the present invention, to mix ceramic and metallic particles by resonant acoustic mixing; see the paragraph overlapping pp. 3-4 of Maderud.  The ceramic in Maderud may be a boride, carbide or nitride and the metal may be an alloy of two or more metals such as Co, Cr or Ni (see Maderud p. 4, l. 25 thru p.5, l. 3), consistent with the materials employed in JP ‘602 and the present invention.  Maderud further indicates certain advantages of mixing in this manner such as achieving homogeneity of the mixture (see Maderud p. 4, ll. 11-16), which is consistent with the uniformly dispersed mixture desired in the instant claims.
Given this disclosure of Maderud et al., to produce a mixture of ceramic and metallic powders as disclosed by the combination of JP 58-100602 and Miller et al. by a method as presently claimed would have been considered an obvious expedient by one of ordinary skill in the art.


Response to Arguments
In remarks filed with the present RCE, Applicant suggests that the present specification indicates criticality of the claimed proviso of less than about 10% by weight ceramic particles.  Specifically, Applicant points to disclosure in the specification that above a 10 wt% fill undesired conglomeration of the ceramic particles may occur during mixing, and/or that a fill rate approaching or exceeding 10% may require additional techniques to overcome ceramic particle conglomeration issues.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because:
a) The statements above, as disclosed in the specification, do not rise to a level of establishing “criticality” of a maximum 10% range.  They do not set forth with any specificity why less than 10% ceramic is required in the inventive process.  It is unclear how Applicant defines “undesired conglomeration”, and the specification lacks any data indicating any quantifiable or other objectively measurable differences between a method using the claimed range of less than about 10% ceramic and an amount above that range.
b) Even if criticality of a “less than about 10%” range were to be established, it is noted that the prior art discloses an embodiment where the ratio of ceramic to metal is 5:100 or 4.76% ceramic, i.e. within the claimed range.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 3, 2022